Citation Nr: 0408626	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of the German Government for 139 
days.  He died on June [redacted], 1990.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required on their part.


REMAND

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The veteran's death certificate listed his immediate cause of 
death as bilateral adenocarcinoma of adrenal - unknown 
primary, and states that the approximate interval between 
onset and death was 20 months.  The other significant 
condition identified as contributing to death but not 
resulting in the underlying cause was listed as 
myelofibrosis/agnoganic myeloid metaplastic anemia.  The 
veteran was 65 years old of age at death.

At the time of his death, the veteran was service connected 
for the following disabilities:  psychoneurosis with 
gastrointestinal complaints and diverticulosis, evaluated as 
10 percent disabling; cystic acne vulgaris of the neck and 
thighs, evaluated as 10 percent disabling; malnutrition, 
evaluated as noncompensably disabling; and, dysentery, 
evaluated as noncompensably disabling. 

The appellant has not made specific contentions concerning 
the service connected disorder(s) which she claims caused or 
substantially or materially contributed to the veteran's 
death.

In support of her appeal, the appellant submitted a statement 
dated in October 2001 by L. J. S., M.D., who indicated that 
had practiced medicine in Michigan from 1968 to 1979 and had 
seen the veteran as a patient on several occasions from 1967 
through 1979.  He stated that he had also served a county 
medical examiner.  Dr. S. stated that he had reviewed the 
veteran's claims file, including all available military and 
medical records.  He reported that, "It is my Professional 
Medical opinion, as a Physician and Medical Examiner, that 
[the veteran's] final, fatal illness and death were directly 
related to his Military Service and time as a prisoner of 
war."  The Board notes that Dr. S. did not provide a 
rationale for his opinion.  Specifically, he did not state by 
what process or mechanism one or more of the veteran's 
service connected disabilities caused or substantially or 
materially contributed to the veteran's death.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  The VCAA eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With regard to VA's duty to assist the appellant, the Board 
notes that the veteran's terminal medical records have not 
been associated with the claims file.  Also, in light of the 
fact that the appellant has presented a medical opinion which 
suggests a causal connection between the veteran's death and 
either his active service or his prisoner of war captivity, a 
clarifying medical opinion is needed to address whether one 
or more of the veteran's service-connected disabilities or 
some other disability for which service connection would be 
warranted caused or substantially or materially contributed 
to the veteran's death from cancer of the adrenal gland.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
appellant and request her to provide the 
appropriate identifying information and 
release (if needed) for any VA and/or 
non-VA medical records pertinent to her 
appeal for benefits based on the 
veteran's death.  The RO should advise 
the appellant that probative evidence 
would be competent evidence showing a 
causal connection between any service-
connected disability/the veteran's active 
service/the veteran's prisoner of war 
captivity and the cause(s) of his death 
shown on the death certificate.  In 
particular, after obtaining any necessary 
release from the appellant, the RO should 
attempt to obtain copies of the summary 
or final hospital report of the veteran's 
hospitalization at Schoolcraft Memorial 
Hospital, Manistique, Michigan, in June 
1990, and any underlying medical records, 
and associate such records with the other 
evidence in the claims file.

2.  The RO should provide the claims file 
to a specialist in oncology who is 
requested to review the pertinent medical 
records in the veteran's claims file, to 
include his service medical records and 
post-service medical records.  The 
reviewing physician is requested to 
respond to the following: 

	Is it more likely than not (a 
greater than 50 percent probability), 
less likely than not (a less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that one or more of the veteran's 
service-connected disabilities 
(psychoneurosis with gastrointestinal 
complaints and diverticulosis; cystic 
acne vulgaris of the neck and thighs; 
malnutrition; and dysentery) caused or 
substantially or materially contributed 
to the veteran's death?  
	Is it more likely than not (a 
greater than 50 percent probability), 
less likely than not (a less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that the veteran developed a condition 
during his active service, to include his 
prisoner of war captivity, for which 
service connection was not in effect at 
his death but which caused or 
substantially or materially contributed 
to his death?  

A rationale for all conclusions reached 
should be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should readjudicate the appellant's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the appellant, she and 
her representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision, and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


